Citation Nr: 1629366	
Decision Date: 07/22/16    Archive Date: 08/01/16

DOCKET NO.  10-200 37	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1. Entitlement to an increased rating for diabetes mellitus, type II, currently evaluated as 20 percent disabling.

2. Entitlement to service connection for hypertension, to include as secondary to service-connected diabetes mellitus.

3. Entitlement to service connection for sleep apnea, to include as secondary to service-connected diabetes mellitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse

ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Army from September 1966 to September 1969. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from September 2009 and April 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, with jurisdiction of the case later being transferred to the RO located in Muskogee, Oklahoma.  In its initial status the Veteran had a petition to reopen service connection for hypertension, because of prior final adjudicative denial by the Regional Office.

A Board videoconference hearing was held in December 2014, the transcript of which is of record.  The Board thereafter by March 2015 issuance reopened the claim for service connection for hypertension; and remanded the underlying claim, along with the remainder of the current issues for development.  That being completed the case has returned for further review. 

The claims for service connection for hypertension and sleep apnea are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's diabetes mellitus requires insulin and restricted diet, but does not require regulation of activities and does not otherwise manifest episodes of ketoacidosis or hypoglycemic reactions requiring appropriate medical intervention as well as have diabetic complications not separately evaluated.


CONCLUSION OF LAW

The criteria for a rating greater than 20 percent for diabetes mellitus, type II are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10; 4.119, Diagnostic Code 7913 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A.            §§ 5100, 5102, 5103A, 5107, 5126 (West 2014) sets forth VA's duties to notify and assist a claimant with the evidentiary development of a claim for compensation or other benefits.  See also 38 C.F.R. §§ 3.102, 3.159 and 3.326 (2015).  VCAA notice must, upon receipt of a complete or substantially complete application for benefits, inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that the claimant is expected to provide;         and (3) that VA will obtain on his behalf. 

Regarding the claim for increased rating herein, the Veteran has been provided satisfactory and timely VCAA notice in advance of the rating decision on appeal, through RO November 2008 correspondence.  VA's duty to assist has been fulfilled through obtaining VA and private medical records, and providing several VA Compensation and Pension examinations.  See generally, 38 C.F.R. § 4.1 (for application of the VA rating schedule, accurate and fully descriptive medical examinations are required, with emphasis upon the limitation of activity imposed by the disabling condition).   In furtherance of the claim, the Veteran provided lay witness statements from himself and his spouse.  The Veteran testified at a Board hearing during which he received proper assistance in developing his claim.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).  There being no indication of further evidence to obtain, the Board will proceed to a decision in this case.  

Disability evaluations under VA law are determined by the application of a schedule of ratings which is based, as far as can practically be determined, on the average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2014);                  38 C.F.R. § 4.1 (2015).  Each service-connected disability is rated on the basis of specific criteria identified by Diagnostic Codes.  38 C.F.R. § 4.27 (2015).                Where there is a question as to which of two evaluations shall be applied, the higher evaluations will be assigned if the disability more closely approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R.            § 4.7.  

Generally, the degrees of disability specified are considered adequate to compensate for a loss of working time proportionate to the severity of the disability.  38 C.F.R. § 4.1.  In order to evaluate the level of disability and any changes in severity, it is necessary to consider the complete medical history of the Veteran's disability. Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless,               a claimant may experience multiple distinct degrees of disability that might result  in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007). 

Under 38 C.F.R. § 4.119, Diagnostic Code 7913, a 10 percent rating for diabetes mellitus is warranted when the condition is manageable by restricted diet only.              A 20 percent rating is warranted for diabetes mellitus when requiring insulin and restricted diet; or oral hypoglycemic agent and restricted diet.  A 40 percent rating  is warranted when it requires insulin, restricted diet, and regulation of activities.           A 60 percent rating requires insulin, restricted diet, and regulation of activities           with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated.  A maximum 100 percent rating requires more than one daily injection of insulin, restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities) with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately evaluated.  38 C.F.R. § 4.119, Diagnostic Code 7913.         

A note to that criteria provides that compensable complications of diabetes mellitus are to be evaluated separately, unless they are part of the criteria used to support a 100 percent evaluation.  Noncompensable complications are to be considered part of the diabetic process under Diagnostic Code 7913. 

For purpose of applying Diagnostic Code 7913, medical evidence is required to show that occupational and recreational activities have been restricted.                       See Camacho v. Nicholson, 21 Vet. App. 360, 364 (2007). Additionally, the criteria indicate that regulation of activities requires avoidance of strenuous occupational and recreational activities.

An undated form letter completed by a treating physician, and received at the RO in April 2007, has the appropriate box checked for required "regulation of activities" due to diabetes. This form states that if this box is checked, an explanation should be provided in the remarks section, no such explanation is provided. Contrary to this document, in June 2007, VA treatment notes show that the Veteran was advised that his diabetes needed exercise and activity, and he attended a diabetes survival class. The notes indicate that he was informed that to manage his diabetes he needed good nutrition, exercise, and medications. In May 2008, VA outpatient treatment notes indicated the Veteran has leg pain particularly after physical activity such as mowing, again indicating that he was not on a restriction of activities. In October 2008, a VA outpatient treatment notation indicates that the Veteran was on insulin and watching his diet in connection with diabetes, but does not indicate that there is a restriction on his activities, in fact it notes that he is "taking most" activities of daily living. Additionally, it was suggested that he participate in the MOVE weight management program as he did not have documented evidence of exclusion criteria. Again, indicating that his activities were not medically restricted.

In a May 2009 VA examination the Veteran stated that he could not walk to mow his lawn due to his leg weakness and had to move downstairs because he could not go up and down stairs. The examiner determined that his diabetes had a moderate effect on his occupational and daily activities, but made no finding as to whether he was medically restricted in his activities.  In a February 2011 treatment note the Veteran indicated that he had been exercising at home and trying to change his diet. In January 10, 2012, May 2012, and November 2012 VA treatment notes, the Veteran was advised to exercise as tolerated and follow a diabetic diet. 

At the March 18, 2013, VA examination the examiner indicated that the Veteran must regulate his activities as part of medical management of diabetes mellitus because he could not do a lot of  fast walking due to possible hypoglycemic reactions. In February and March 2015 VA outpatient treatment note, the Veteran was noted to have physical therapy 2-3 days a week for neck, legs, arms, and knees stretching due to a 2014 motor vehicle accident. He was advised to exercise as tolerated. He was noted to have no regulation of activities at the June 2015 examination.  

While the Board recognizes the examiner's notation on the March 2013 examination that the Veteran had to regulate his activities as part of medical management of his diabetes, and the statement by the Veteran that he had to restrict his activities at the 2009 examination,  in looking at the evidence overall, or the overall disability picture, the evidence before and after these single examination reports demonstrates that the Veteran is being medically directed to exercise as tolerated and not to restrict or regulate his activities to help manage his diabetes. The consistent medical direction in the record is for activity not a restriction of activity. Thus, the Board finds that the most probative medical evidence does not require restriction of activities due to his diabetes. In the absence of regulation or restriction of activities, the Veteran does not meet the criteria for a higher rating of either 40, 60, or 100 percent, as all of these levels of disability require such a finding. See Camacho at 367 (regarding requirement of demonstrating all components of successive rating criteria).  Accordingly, a rating greater than 20 percent for diabetes is denied. 

ORDER

A rating greater than 20 percent for diabetes mellitus, type II is denied.   

REMAND

While the Board regrets the inherent delay, the remaining claims must be remanded to obtain clarifying medical opinion on whether there is indeed a causal and etiological relationship between claimed disability and service, and/or service-connected disability.  

For purposes of the claim of service connection for hypertension, while true that the June 2015 VA examination and opinion provides the most comprehensive opinion on whether that condition is service-related, the Board sees a need to address fully an assertion of the Veteran that not only his diabetes mellitus, but pain/discomfort due to diabetic peripheral neuropathy (that by prior adjudication is service-connected) caused or aggravated his hypertension.  This can be accomplished by supplemental opinion.  

As to claimed service connection for sleep apnea, a re-examination should be conducted with a respiratory examiner (and per availability sleep specialist) to obtain an opinion on causation that fully accounts for current symptoms, medical history, and general knowledge.   

Accordingly, the claims are REMANDED for the following action:


1. Obtain the Veteran's most recent VA outpatient treatment records and associate these with his Veterans Benefits Management System (VBMS) electronic          claims file.

2. Then return this case to the examiner who conducted the VA examination of June 2015 and obtain a supplemental opinion.  A review of the VBMS and "Virtual VA" records databases is required. 

The examiner is requested to indicate whether it is at least as likely as not (50 percent or greater probability) that              the Veteran's current hypertension is secondarily related to his existing service-connected diabetic peripheral neuropathy.  In providing the opinion, the examiner should consider whether diabetic peripheral neuropathy (of the bilateral upper and lower extremities) has either originally caused, or chronically aggravated his hypertension.  The examiner should further take into account that while some recent indications for having hypertension have been negative (as stated in the former opinion of 2015), the Veteran does clearly have a diagnosis of the condition, with periodic recurrence and is also on medication for it.  

The VA examiner is further requested to opine on the subject of direct service connection, indicating whether the Veteran's hypertension is at least as likely as not           (50 percent or greater probability) the result of his presumed exposure to Agent Orange from having had service in Vietnam.  In so doing, consider as relevant the recent study and conclusion of the Institute of Medicine of the National Academies finding "limited or suggestive evidence" of an association between an exposure to herbicides and hypertension.

Additionally, if the examiner ascertains from the updated file anything further that substantiates secondary service connection involving diabetes itself, i.e., that                   the Veteran's hypertension was caused or aggravated by diabetes, the examiner should address this fact.  

In providing the supplemental opinion requested,                 the examiner should provide a detailed and thorough rationale.  If the June 2015 examiner is not available or is no longer employed by VA, please schedule the Veteran for a new examination that addresses the inquiries set forth above regarding the disability claimed.
 
3. Then schedule the Veteran for a respiratory examination regarding claimed sleep apnea. The VBMS and "Virtual VA" records databases must be provided to and reviewed by the examiner in conjunction with the examination. All indicated tests and studies should be performed, and all findings should be set forth in detail. 

The examiner should opine whether the diagnosed condition of sleep apnea is at least as likely as not                    (50 percent or greater probability) secondarily related to the Veteran's service-connected diabetes mellitus.               In providing the opinion, the examiner should consider whether diabetes has either originally caused, or chronically aggravated his sleep apnea.  Please provide a rationale that expressly reviews the Veteran's entire medical history, current symptoms and circumstances,           along with general medical principles and available literature.  Consider also the prior June 2015 VA opinion and findings.

The examiner must provide a fully reasoned and complete rationale for the opinion offered.  If however, the examiner cannot respond to the inquiries posed without resort to speculation, he or she should further explain why it is not feasible to provide a medical opinion.

4. Review the claims file.  If the directives specified in this remand have not been implemented, take proper corrective action before readjudication.  Stegall v. West, 11 Vet. App. 268 (1998).

5. Then readjudicate the claims remaining on appeal,           in light of all additional evidence received.  Following this, if any benefit sought on appeal is not granted,                the Veteran and his representative should be furnished with a Supplemental Statement of the Case (SSOC) and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice.  However, the Board takes this opportunity to advise the Veteran that the conduct of the efforts as directed               in this remand, as well as any other development deemed necessary, is needed for  comprehensive and correct adjudication of his claims.  His cooperation in VA's efforts to develop his claims, including reporting for any scheduled VA examination, is both critical and appreciated.  The Veteran is also advised that failure to report for any scheduled examination may result in the denial of a claim.  38 C.F.R. § 3.655.

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


